In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 

Nos. 17‐2433 & 17‐2445 
ELECTRIC POWER SUPPLY ASSOCIATION, et al., 
                                       Plaintiffs‐Appellants, 

                                                    v. 

ANTHONY  M.  STAR, Director of the Illinois Power Agency, et 
al., 
                                         Defendants‐Appellees. 
                                  ____________________ 

            Appeals from the United States District Court for the 
                Northern District of Illinois, Eastern Division. 
          Nos. 17 CV 1163 and 17 CV 1164 — Manish S. Shah, Judge. 
                                  ____________________ 

    ARGUED JANUARY 3, 2018 — DECIDED SEPTEMBER 13, 2018 
                 ____________________ 

   Before  EASTERBROOK  and  SYKES,  Circuit  Judges,  and 
REAGAN, District Judge* 
    EASTERBROOK, Circuit Judge. Regional transmission organ‐
izations  manage  the  interstate  grid  for  electricity.  See,  e.g., 
Benton  County  Wind  Farm  LLC  v.  Duke  Energy  Indiana,  Inc., 

                                                 
* Of the Southern District of Illinois, sitting by designation. 
2                                             Nos. 17‐2433 & 17‐2445 

843  F.3d  298  (7th  Cir.  2016);  MISO  Transmission  Owners  v. 
FERC, 819 F.3d 329 (7th Cir. 2016). Midcontinent Independ‐
ent  System  Operator  (MISO)  and  PJM  Interconnection  han‐
dle the grid in and around the Midwest. Many large genera‐
tors  of  electricity  sell  most  if  not  all  of  their  power  through 
auctions  conducted  by  regional  organizations,  which  are 
regulated  by  the  Federal  Energy  Regulatory  Commission. 
States must not interfere with these auctions. Hughes v. Talen 
Energy Marketing, LLC, 136 S. Ct. 1288 (2016). 
    Illinois  has  enacted  legislation  subsidizing  some  of  the 
state’s nuclear generation facilities, which the state fears will 
close.  20  ILCS  3855/1‐75(d‐5).  These  favored  producers  re‐
ceive  what  the  state  calls  “zero  emission  credits”  or  ZECs. 
(We  call  them  credits.)  Generators  that  use  coal  or  gas  to 
produce power must purchase these credits from the recipi‐
ents  at  a  price  set  by  the  state.  The  price  of  each  credit  is 
$16.50 per megawatt‐hour, a number Illinois derived from a 
federal working group’s calculation of the social cost of car‐
bon  emissions.  (Coal  and  gas  plants  emit  carbon  dioxide; 
nuclear, wind, solar, and hydro plants don’t.) The price per 
credit falls if a “market price index” exceeds $31.40 per meg‐
awatt‐hour. Illinois derives this index from the annual aver‐
age  energy prices in the auction  conducted  by PJM  and the 
prices in two of the state’s regional energy markets. The ad‐
justment  is  designed  “to  ensure  that  the  procurement  [of 
electricity]  remains  aﬀordable  to  retail  customers  …  if  elec‐
tricity prices increase”. 20 ILCS 3855/1‐75(d‐5)(1)(B). 
    Plaintiﬀs  (an  association  representing  electricity  produc‐
ers,  plus  several  municipalities)  contend  that  the  price‐
adjustment  aspect  of  the state’s system  leads to preemption 
by the Federal Power Act because it impinges on the FERC’s 
Nos. 17‐2433 & 17‐2445                                                 3 

regulatory  authority.  They  concede  that  a  state  may  take 
many  steps that aﬀect the price of power. It  may levy  a tax 
on  carbon  emissions.  It  may  tax  the  assets  and  incomes  of 
power producers. It may use tax revenues to subsidize some 
or all generators of power. It may create a cap‐and‐trade sys‐
tem  under  which  every  firm  that  emits  carbon  must  buy 
credits in a market (firms that emit less carbon, or none, will 
be  the  sellers). As  plaintiﬀs  see  matters,  although  such  sys‐
tems aﬀect the price in the PJM and MISO auctions, they do 
not  regulate  that  price.  But  the  zero‐emission‐credit  system, 
plaintiﬀs insist, indirectly regulates the auction by using av‐
erage auction prices as a component in a formula that aﬀects 
the cost of a credit. The district judge did not agree with this 
argument  and  granted  summary  judgment  to  the  defend‐
ants. 2017 U.S. Dist. LEXIS 109368 (N.D. Ill. July 14, 2017). 
    The parties’ briefs address a number of procedural ques‐
tions. These include whether a claim of preemption may be 
presented directly under the Supremacy Clause of the Con‐
stitution  and  whether  relief  under  the  theory  of  Ex  parte 
Young, 209 U.S. 123 (1908), would be appropriate against the 
state  defendants  in  light  of  remedies  potentially  available 
under  the  Federal  Power  Act.  See  Armstrong  v.  Exceptional 
Child  Center,  135  S.  Ct.  1378  (2015);  Verizon  Maryland,  Inc.  v. 
Public  Service  Commission  of  Maryland,  535  U.S.  635  (2002). 
But none of the procedural disputes concerns subject‐matter 
jurisdiction,  which  rests  on  both  28  U.S.C.  §1331  (federal‐
question jurisdiction) and 16 U.S.C. §825p (authorizing suits 
in equity to enforce the Federal Power Act). Because the dis‐
trict  court’s  jurisdiction  is  secure,  we  can  go  straight  to  the 
merits—for, if we decide that federal law does not preempt 
the state statute, none of the procedural issues matters. 
4                                          Nos. 17‐2433 & 17‐2445 

     At  oral argument  we expressed  concern that  the  Federal 
Energy  Regulatory  Commission  had  not  decided  whether 
Illinois has interfered with its authority over auctions for in‐
terstate  power.  After  receiving  submissions  from  the  liti‐
gants  addressing  the  possibility  of  invoking  the  doctrine  of 
primary jurisdiction (another non‐jurisdictional doctrine, de‐
spite its name) and waiting for the FERC to act on petitions 
pending before it, we decided to ask the agency to give us its 
views  as  an  amicus  curiae.  The  Commission  and  the  United 
States  then  filed  a  joint  brief  concluding  that  Illinois’  pro‐
gram  does  not  interfere  with  interstate  auctions  and  is  not 
otherwise preempted. More briefs from the parties followed, 
and the appeals are at last ready for decision. 
    The  Federal  Power  Act  divides  regulatory  authority  be‐
tween  states  and  the  FERC.  The  Commission  regulates  the 
sale of electricity in interstate commerce (including auctions 
conducted  by  regional  organizations),  while  states  regulate 
local  distribution  plus  the  facilities  used  to  generate  power. 
16 U.S.C. §824(b)(1). This allocation leads to conflict, because 
what  states  do  in  the  exercise  of  their  powers  aﬀects  inter‐
state sales, just as what the FERC does in the exercise of its 
powers aﬀects the need for and economic feasibility of plants 
over which the states possess authority. For decades the Su‐
preme Court has attempted to confine both the Commission 
and  the  states  to  their  proper  roles,  while  acknowledging 
that  each  use  of  authorized  power  necessarily  aﬀects  tasks 
that  have  been  assigned  elsewhere.  See,  e.g.,  Federal  Power 
Commission  v.  Southern  California  Edison  Co.,  376  U.S.  205 
(1964);  FERC  v.  Electric  Power  Supply  Association,  136  S.  Ct. 
760 (2016). 
Nos. 17‐2433 & 17‐2445                                               5 

     Hughes,  the  most  recent  of  these  decisions,  draws  a  line 
between  state  laws  whose  eﬀect  depends  on  a  utility’s  par‐
ticipation in an interstate auction (forbidden) and state laws 
that do not so depend but that may aﬀect auctions (allowed). 
136  S.  Ct.  at  1297.  The  FERC  has  a  policy  that  oﬀers  some 
price protection to new producers for the first three years of 
their  participation in an auction. Maryland,  concluding that 
three years is too short to encourage the addition of genera‐
tion  capacity,  asked  the  Commission  to  increase  the  price‐
protection  window  to  a  decade.  It  declined.  Maryland  then 
decided  to  create  price  protection  on  its  own  by  requiring 
older  utilities  to  sign  20‐year  contracts  with  new  entrants 
guaranteeing  them  a  price  floor,  provided  they  sold  their 
power in FERC‐regulated auctions. As long as an entrant bid 
a price low enough to prevail in an auction, other producers 
had  to  make  up  the  diﬀerence  between  that  price  and  the 
guarantee.  Because  it  is  always  possible  to  sell  power  in  an 
auction  by  making  a  suﬃciently  low  bid  (PJM  allows  even 
negative bids, under which a producer oﬀers to pay custom‐
ers to take power oﬀ its hands), the Maryland system eﬀec‐
tively allocated to new entrants a long‐term right of first sale 
in  the  auction  and  in  the  process  depressed  the  price  that 
other producers would receive. This feature—that the subsi‐
dy  depended  on  selling  power  in  the  interstate  auction—is 
what  led  the  Justices  to  conclude  that  Maryland  had  trans‐
gressed a domain reserved to the FERC. 
    The  Court  stressed  that  its  decision  covers  only  state 
rules  that  depend  on  participating  in  the  interstate  auction, 
stating:  “States,  of  course,  may  regulate  within  the  domain 
Congress assigned to them even when their laws incidental‐
ly aﬀect areas within FERC’s domain.” Hughes, 136 S. Ct. at 
1298.  “Nothing  in  this  opinion  should  be  read  to  foreclose 
6                                           Nos. 17‐2433 & 17‐2445 

[states] from encouraging production of new or clean gener‐
ation through  measures ‘untethered to  a  generator’s  whole‐
sale  market  participation.’”  Id.  at  1299. And  that’s  what  Illi‐
nois has done. To receive a credit, a firm must generate pow‐
er, but how it sells that power is up to it. It can sell the power 
in an interstate auction but need not do so. It may choose in‐
stead  to  sell  power  through  bilateral  contracts  with  users 
(such  as  industrial  plants)  or  local  distribution  companies 
that transmit the power to residences. 
    If  a  producer  does  oﬀer  power  to  an  interstate  auction, 
the  value  of  a  credit  does  not  depend  on  its  bid.  True,  the 
outcome  of  all  PJM  auctions,  averaged  over  a  year,  may 
aﬀect the value of a credit (if the average exceeds $31.40), but 
what (indeed, whether) a producer bids in the interstate auc‐
tion  does  not  determine  the  amount  it  receives.  Every  suc‐
cessful  bidder  in  an  interstate  auction  receives  the  price  of 
the  highest  bid  that  clears  the  market.  Hughes,  136  S.  Ct.  at 
1293.  The  owner  of  a  credit  receives  that  market‐clearing 
price,  with  none  of  the  adjustments  that  Maryland  law  re‐
quired.  The  zero‐emissions  credit  system  can  influence  the 
auction price only indirectly, by keeping active a generation 
facility  that  otherwise  might  close  and  by  raising  the  costs 
that carbon‐releasing producers incur to do business. A larg‐
er supply of electricity means a lower market‐clearing price, 
holding demand constant. But because states retain authori‐
ty over power generation, a state policy that aﬀects price on‐
ly  by  increasing  the  quantity  of  power  available  for  sale  is 
not  preempted  by  federal  law.  “So  long  as  a  State  does  not 
condition  payment  of  funds  on  capacity  clearing  the  [inter‐
state] auction, the State’s program [does] not suﬀer from the 
fatal defect that renders Maryland’s program unacceptable.” 
Id. at 1299. 
Nos. 17‐2433 & 17‐2445                                               7 

    This  does  not  imply  that  PJM,  MISO,  and  the  Commis‐
sion are unconcerned about the eﬀect of state programs de‐
signed  to  subsidize  producers  of  electricity.  PJM  has  asked 
the Commission to approve changes to its auction design in 
order  to  improve  the  system’s  price‐discovery  and  output‐
allocation eﬀects in the wake of laws such as the one Illinois 
enacted. Recently  the FERC declined  to approve PJM’s pro‐
posal and opened a new proceeding so that the Commission 
may  determine  for  itself  what  changes,  if  any,  should  be 
made  to  auctions  for  interstate  sales  of  electricity.  Calpine 
Corp.  v.  PJM  Interconnection,  L.L.C.,  163  FERC  ¶61,236  (June 
29, 2018). Plaintiﬀs insist that the need to revamp the auction 
system shows that the Illinois statute must be preempted. 
     But  that’s  not  what  the  Commission  said.  Instead  of 
deeming  state  systems  such  as  Illinois’  to  be  forbidden,  the 
Commission  has  taken  them  as  givens  and  set  out  to  make 
the best of the situation they produce. It wrote: “We empha‐
size that an expanded [Minimum Oﬀer Price Rule] in no way 
divests the states in the PJM region of their jurisdiction over 
generation  facilities.  States  may  continue  to  support  their 
preferred types of resources in pursuit of state policy goals.” 
Order  at  ¶158.  As  the  Supreme  Court  remarked  in  Hughes, 
the exercise of powers reserved to the states under §824(b)(1) 
aﬀects interstate sales. Those eﬀects do not lead to preemp‐
tion; they are instead an inevitable consequence of a system 
in  which  power  is  shared  between  state  and  national  gov‐
ernments.  Once  the  Commission  reaches  a  final  decision  in 
the ongoing proceeding, the adequacy of its adjustments will 
be  subject  to  judicial  review;  the  need  to  make  adjustments 
in  light  of  states’  exercise  of  their  lawful  powers  does  not 
diminish the scope of those powers. 
8                                           Nos. 17‐2433 & 17‐2445 

    A  few  words  about  the  Constitution  and  we  are  done. 
Plaintiﬀs invoke the dormant Commerce Clause and its rule 
that  states  may  not  discriminate  against  interstate  transac‐
tions.  See,  e.g.,  United  Haulers  Association,  Inc.  v.  Oneida‐
Herkimer  Solid  Waste  Management  Authority,  550  U.S.  330 
(2007).  Plaintiﬀs  observe  that  the  credits  are  bound  to  help 
some  Illinois  firms  and  contend  that  this  condemns  them. 
But  this  amounts  to  saying  that  the  powers  reserved  to  the 
states by §824(b)(1) are denied to the states by the Constitu‐
tion,  because  state  regulatory  authority  is  limited  to  the 
state’s territory. On this view, whenever Illinois, or any other 
state, takes some step that will increase or reduce the state’s 
aggregate  generation  capacity,  or  aﬀect  the  price  of  energy, 
then the state policy is invalid. That can’t be right; it would 
be  the  end  of  federalism.  The  Commerce  Clause  does  not 
“cut the States oﬀ from legislating on all subjects relating to 
the health, life, and safety of their citizens, [just because] the 
legislation might indirectly aﬀect the commerce of the coun‐
try.” General Motors Corp. v. Tracy, 519 U.S. 278, 306 (1997). 
    The commerce power belongs to Congress; the Supreme 
Court treats silence by Congress as preventing discriminato‐
ry  state  legislation.  Yet  Congress  has  not  been  silent  about 
electricity: it provided in §824(b)(1) that states may regulate 
local  generation.  In  Prudential  Insurance  Co.  v.  Benjamin,  328 
U.S. 408 (1946), the Court rejected a constitutional challenge 
to a statute that permits states to close their borders to insur‐
ance  written  in  other  states—a  statute  that  even  permits 
states to supersede national legislation on the topic of insur‐
ance.  Section  824(b)(1)  does  not  go  that  far;  it  does  not  au‐
thorize  express  discrimination.  But  it  does  mean  that  the 
balancing approach of decisions such as Pike v. Bruce Church, 
Inc., 397 U.S. 137 (1970), which ask whether a state’s interest 
Nos. 17‐2433 & 17‐2445                                               9 

is strong enough to justify an interstate eﬀect, does not apply 
to  a state’s regulation of electric capacity or a  cross‐subsidy 
between carbon‐emitting generation and carbon‐free genera‐
tion. 
    Illinois  has  not  engaged  in  any  discrimination  beyond 
what is required by the rule that a state must regulate within 
its borders. All carbon‐emitting plants in Illinois need to buy 
credits.  The  subsidy’s  recipients  are  in  Illinois;  so  are  the 
payors.  The  price  eﬀect  of  the  statute  is  felt  wherever  the 
power  is  used. All  power  (from  inside  and  outside  Illinois) 
goes  for  the  same  price  in  an  interstate  auction.  The  cross‐
subsidy  among  producers  may  injure  investors  in  carbon‐
releasing  plants,  but  only  those  plants  in  Illinois  (for  the 
state’s  regulatory power stops at  the  border). The combina‐
tion of §824(b)(1) and the absence of overt discrimination de‐
feats any constitutional challenge to the state’s legislation. 
                                                           AFFIRMED